The Honorable Jay Bradford State Senator P.O. Box 8367 Pine Bluff, AR 71611
Dear Senator Bradford:
This is in response to your request for an opinion on the following question:
  In a city of the first class, does the City Council or the Civil Service Commission have the right to terminate the services of the Police Chief?
You have indicated that this question is asked in light of recent developments in the City of Pine Bluff. It is my understanding that both the city and the civil service commission have acted to terminate the services of the Chief of Police, and that suit has been filed in this matter. Because the question you have presented will in all likelihood be addressed by the court, I am unable at this time to issue an opinion on the matter. It is the policy of this office to decline to issue an opinion on matters that are in litigation, consistent with the separation of powers doctrine. Any attempt to address the question you have posed would almost certainly be contrary to this policy. This matter is properly resolved by the court.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh